Citation Nr: 0104852	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  96-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased evaluation for post-operative 
stenosing tenosynovitis of the left wrist and osteochondroma 
of the left distal radius with a tender post-operative scar, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a lumbosacral spine injury with degenerative disc disease 
and osteoarthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1972 to December 
1973 and from February 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the first two issues on the title page 
of this decision will be adjudicated on a direct service 
connection basis, as opposed to whether to reopen based on 
new and material evidence, as noted on the October 2000 
Certification of Appeal.  The record shows that the veteran 
timely appealed the RO's original denial of these two 
service-connection claims.  Therefore, the Board will address 
them on a direct basis in this decision.


FINDINGS OF FACT

1.  The veteran is shown to have a tender surgical scar over 
the left wrist.

2.  The veteran is shown to experience mild loss of motion 
with associated pain on movement with respect to the post-
operative stenosing tenosynovitis of the left wrist and 
osteochondroma of the left distal radius, with degenerative 
joint disease.

3.  The veteran is shown to experience moderate loss of 
motion with associated muscle tightness and pain with respect 
to the lumbosacral spine injury with degenerative disc 
disease and osteoarthritis.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a tender surgical 
scar over the left wrist is not warranted.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.14, 4.118, including Diagnostic Codes 7803, 7804, 7805 
(2000).

2.  A separate 10 percent rating for the service-connected 
post-operative stenosing tenosynovitis of the left wrist and 
osteochondroma of the left distal radius is warranted. 38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5024, 5215 (2000).

3.  The criteria for a 20 percent evaluation for the 
residuals of a lumbosacral spine injury with degenerative 
disc disease and osteoarthritis have been met. 38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his increased rating claims.  The veteran was 
incarcerated during the pendency of this appeal, and was 
released in 1999.  The RO requested and received medical 
evidence from the correctional facility where the veteran was 
incarcerated.  Since his release, the veteran has been 
examined by VA for rating purposes and medical evidence has 
been submitted.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disabilities, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disabilities in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2000).

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis. Johnston, 10 Vet. App. at 
85.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14 (2000).

Left Wrist 

The RO assigned a 10 percent disability evaluation for a 
tender and painful surgical scar on the veteran's left wrist.  
The Board agrees that the evidence warrants the assignment of 
a 10 percent rating for the surgical scar as a residual of 
the service-connected left wrist injury.  The provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7804, provide for a 10 
percent maximum rating for a tender and painful scar.  In 
this regard, the Board notes that the VA examiner noted in 
the October 1999 that, although the 5-centimeter scar was 
well healed and without deformity, the veteran experienced 
mild pain upon palpation of the surgical wound.  Given that 
the scar was shown to be tender and continues to be 
symptomatic (as noted in the October 1999 VA examination), a 
10 percent maximum rating is warranted under 38 C.F.R. § 
4.118, Diagnostic Code 7804.  A 10 percent maximum rating is 
also warranted under Diagnostic Code 7803 for superficial 
scars which are poorly nourished with repeated ulceration.  
Under Diagnostic Code 7805, scars are rated on limitation of 
function of the part affected.  In the present case, no 
limitation of function due exclusively to the scar has been 
contended or shown.  As noted above, a rating of 10 percent, 
and no higher, is provided for a tender and painful scar, 
which is shown in this case.  Thus, there is no basis for 
assigning a higher evaluation for the left wrist scar.

It is important to note, however, that such a scar may be 
rated separately from the service-connected left wrist 
disability where the symptomatology associated with each is 
separate and distinct, with no "overlapping."  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In this regard, given that the RO has assigned a 10 percent 
rating for a tender and painful surgical scar of the left 
wrist, the Board finds that a separate 10 percent rating is 
warranted for the tenosynovitis of the left wrist.  The 
regulations provide that a 10 percent rating is warranted 
under Diagnostic Code 5024, which involves tenosynovitis.  
Governing regulations provide that the diseases under 
Diagnostic Codes 5013 through 5024 will be rated on 
limitation of motion of affected parts as degenerative 
arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215, the 
evaluation of the veteran's service-connected left wrist 
disability turns on the extent to which motion in the wrist 
is restricted.  A 10 percent rating is warranted if the 
ability to dorsiflex the major or minor wrist is limited to 
less than 15 degrees, or if palmar flexion is limited to in 
line with the forearm.  In accordance with Diagnostic Code 
5214, a 30 percent rating is warranted if the veteran's major 
wrist is fixed in ankylosis in dorsiflexion to 20 to 30 
degrees; a 20 percent rating is warranted if the minor wrist 
is so ankylosed.

As noted above, in determining the degree of limitation of 
motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 
are for consideration.  See DeLuca.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See Johnston.

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
United States Court of Appeals for Veterans Claims held that, 
when read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
state that painful motion of a major joint or groups caused 
by degenerative arthritis, where the arthritis is established 
by x-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.

The medical evidence of record indicates that the veteran has 
complained of, and been treated for his left wrist disorder.  
Most recently, according to an October 1999 VA examination 
report, the physician noted that the veteran's left wrist had 
flexion to 80 degrees; extension to 70 degrees; and radial 
deviation to 10 degrees.  As a result, the physician 
diagnosed the veteran with left wrist tenosynovitis, status 
post open reduction for compound fracture, with degenerative 
joint disease of the radial side, with pain causing mild 
functional impairment.  

Therefore, given that the flexion of the left wrist has not 
been shown to be limited to less than 15 degrees, and the 
palmar flexion is not limited to in line with the forearm, a 
compensable rating would not be warranted under Diagnostic 
Code 5215.  38 C.F.R. § 4.71a.  The Board finds, however, 
that because the October 1999 VA examiner diagnosed the 
veteran with degenerative joint disease of the left wrist, 
with associated limited motion of the left wrist with 
objective evidence of pain, the veteran is entitled to a 10 
percent disability rating under Diagnostic Code 5003.  See 
Lichtenfels, 1 Vet. App. 484.  Hence, a separate 10 percent 
rating for painful arthritis is warranted for the left wrist.

The Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for his left wrist 
tenosynovitis because there is no medical evidence of record 
that the veteran's left wrist is ankylosed.  For example, the 
medical evidence from the correctional facility, where the 
veteran was being held during most of the pending appeal, are 
essentially negative for treatment or complaints regarding 
his left wrist.  More to the point, these records do not show 
that the veteran's left wrist was ankylosed.  Therefore, 
prior to the veteran's recent release from prison, there is 
no medical evidence that supports a rating in excess of 10 
percent. 

Likewise, the medical evidence of record after his release 
from prison is against a rating in excess of 10 percent 
because there is no evidence of left wrist ankylosis.  For 
example, according to an October 1999 VA examination report, 
the veteran explained that he experienced daily left wrist 
pain and decreased range of motion.  On examination, the VA 
physician made the following observations.  First, the 
physician noted that the veteran had a 5-centimeter well-
healed surgical scar on the left wrist.  Second, there was 
positive mild pain upon palpation of the surgical wound with 
some crepitation on range of motion testing.  Third, the 
veteran had flexion to 80 degrees and extension to 70 
degrees.  Also, ulnar deviation was to 45 degrees and radial 
deviation was to 10 degrees.  The examiner noted that the 
veteran experienced pain during the range of motion test.  
Fourth, the veteran had good handgrip strength and the ulnar 
and radial pulses were 2+.  Thus, there is no medical 
evidence of record that the veteran's left wrist is 
ankylosed.

In considering the veteran's claim for a higher rating for 
his service-connected left wrist disability, the Board has no 
reason to question the veteran's assertion relative to 
experiencing activity-related discomfort in the joint.  
Notwithstanding such consideration, however, the Board is of 
the opinion, in light of the reasoning advanced hereinbelow, 
that a higher rating for his service-connected left wrist 
disability is not in order.  In reaching such conclusion, the 
Board would point out that his left wrist would, in either 
event, have to be locked in ankylosis before a rating in 
excess of 10 percent might be assigned pursuant to Diagnostic 
Code 5214.  However, since the veteran exhibited left wrist 
motion in several excursions in the 


course of his examination by VA in October 1999, it is clear 
that his left wrist is not fixed in ankylosis.  Therefore, a 
rating in excess of 10 percent for his service-connected left 
wrist tenosynovitis is not warranted.

The Board has also considered whether there is any other 
basis for assigning a higher schedular evaluation.  In this 
regard, the Board notes that malunion of the radius with bad 
alignment warrants a 10 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5212 (2000).  An evaluation in excess 
of 10 percent is warranted for nonunion of the radius.  
Diagnostic Code 5212.  However, there is no evidence of 
nonunion or malunion with bad alignment of the distal left 
radius.  Accordingly, a higher evaluation is not warranted 
under Diagnostic Code 5212.

While the veteran contends that he experiences functional 
impairment due to left wrist pain, the Board notes that the 
DeLuca standards do not apply when a veteran, as in this 
case, is at the maximum for limitation of motion and where a 
higher evaluation is based on ankylosis.  Johnston, 10 Vet. 
App. at 85.  Hence, the Board finds that a rating in excess 
of 10 percent is not warranted.  Diagnostic Code 5212.

Lumbar spine

Pursuant to Diagnostic Code 5292, slight limitation of lumbar 
spine motion is evaluated as 10 percent disabling, moderate 
limitation of motion of the lumbar spine is evaluated as 20 
percent disabling, and severe limitation of motion of the 
lumbar spine is evaluated as 40 percent disabling.

Under Diagnostic Code 5293, a 10 percent rating is 
appropriate for mild intervertebral disc syndrome; a 20 
percent rating is assigned for moderate intervertebral disc 
syndrome with recurring attacks; and a 40 percent rating is 
assigned for severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.

Pursuant to Diagnostic Code 5295, a 10 percent rating is 
appropriate for lumbosacral strain with characteristic pain 
on motion; a 20 percent rating is 


assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position; and a maximum 40 percent rating is 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca.

In this regard, the Board finds that the evidence of record 
shows that a 20 percent rating for the low back disorder, but 
no higher, is warranted for the following reasons.  
Diagnostic Code 5293.

First, the medical evidence of record indicates that the 
veteran has complained of, and been treated for, his low back 
disorder during the pendency of this claim.  For example, the 
medical records from the correctional facility indicate that 
the veteran experienced low back pain.  

Second, the October 1999 findings of the VA examiner support 
a finding of moderate low back impairment.  For example, the 
range of motion results, listed in the October 1999 VA 
examination report, indicate that the veteran experienced 
overall moderate impairment in all directions.  The examiner 
recorded the veteran with flexion to 75 degrees, extension to 
10 degrees, bilateral bending to 20 degrees, and bilateral 
rotation to 15 degrees.  The examiner also noted positive 
pain upon palpation of L5-S1.  Furthermore, the examiner 
described moderate to severe tightness of the spinous process 
musculature, without muscle spasms.  Therefore, based on the 
evidence of record, the Board finds that a 20 percent rating 
is warranted for moderate impairment under Diagnostic Code 
5293.

The Board finds that the foregoing evidence buttresses the 
veteran's contention that a rating in excess of 10 percent is 
warranted, because it shows that he experiences 


recurring, moderate impairment of his low back.  Therefore, 
based on the foregoing post-service medical evidence, the 
Board finds that a 20 percent disability rating for residuals 
of a lumbosacral spine injury with degenerative disc disease 
and arthritis is warranted.  Diagnostic Code 5293.

A rating in excess of 20 percent, however, is not warranted 
pursuant to Diagnostic Code 5293 because there is no medical 
evidence of severe recurring attacks, with little 
intermittent relief.  

Likewise, a higher rating is not warranted pursuant to 
Diagnostic Codes 5292 because there is no evidence of severe 
limited motion as required for a rating in excess of 20 
percent under this diagnostic code.  For example, as noted 
above, the October 1999 range of motion results reflect 
moderate, and not severe, impairment.  In addition, based on 
the October 1999 examination, the VA examiner concluded that 
the lumbar pain caused mild functional impairment.  The Board 
finds that these results do not reflect severe limited 
motion.

In addition, there is no probative evidence of further 
limitation of motion, from pain on use or flare-ups, which 
would tend to show the criteria for the next higher rating in 
excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  For the reasons stated, the 
Board finds that a rating in excess of 20 percent for his 
service-connected residuals of a lumbosacral spine injury 
with degenerative disc disease and arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).; 38 C.F.R. §§ 4.40-4.46, 4.71a, Diagnostic Codes 
5292, 5293.

Conclusion

The Board has, finally, also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does 


not show that the actual manifestations of service-connected 
disablement, relative to the veteran's left wrist or the 
lumbar spine, more closely approximate those required for a 
higher rating.  Accordingly, the Board is unable to identify 
a reasonable basis for a grant of this aspect of the benefits 
sought on appeal.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).; 38 C.F.R. §§ 4.7, 4.40, 
4.45 and Part 4, Diagnostic Code 5215.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  The Board notes that there is no 
evidence that the veteran's left wrist and/or low back 
disability have necessitated frequent periods of 
hospitalization or that the manifestations of the 
disabilities are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disabilities 
are those contemplated by the schedular criteria.  Therefore, 
the Board must conclude that the average industrial 
impairment from each disability would not be in excess of 
that contemplated by the assigned evaluation.  Accordingly, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for a tender and painful 
surgical scar of the left wrist is denied.

A separate 10 percent rating for the service-connected post-
operative stenosing tenosynovitis of the left wrist and 
osteochondroma of the left distal radius is granted, subject 
to the regulations governing the payment of monetary 
benefits.

A rating of 20 percent for the residuals of a lumbosacral 
spine injury with degenerative disc disease and 
osteoarthritis is granted, subject to the regulations 
governing the payment of monetary benefits.


REMAND

After reviewing the evidence, the Board must remand the 
service connection left and right knee issues for the 
following development.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2096-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Medical opinions must be supported by clinical findings in 
the record.  Bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record are not probative medical opinions.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In this 
regard, the Board finds the medical evidence of record 
inadequate.  First, although the VA physician who examined 
the veteran in October 1999, noted that he reviewed the 
veteran's claims file, the Board notes several ambiguities in 
his findings.  For example, although the VA examiner opined 
in the October 1999 report that the veteran's right knee 
disorder was related to an injury in service, the service 
medical records are negative for complaints of, or treatment 
for, a right knee injury.  Furthermore, although the service 
medical records indicate that the veteran did complain of 
left knee pain and a service examiner diagnosed him with 
chondromalacia of the left knee, the VA examiner opined in 
the October 1999 report that the veteran's left knee disorder 
was not related to service.  Thus, the Board is unable to 
reach a decision based on the medical evidence of record 
because it is unclear on what factual basis the VA examiner 
based his opinion.  Miller.

In light of the foregoing, the Board finds that a VA 
orthopedic examination is required in order to determine the 
etiology of any bilateral knee disorder, and, if found, 
whether it was incurred or aggravated during service.

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his claimed 
bilateral knee disorder from December 
1999 to the present.  After obtaining any 
necessary consent, the RO should request 
copies of any records that have not 
already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
examiner should be asked to review the 
claims folder, examine the veteran and 
offer an opinion as to the etiology of 
any bilateral knee disorder.  The opinion 
should be stated in terms of whether the 
veteran's bilateral knee disorder is more 
likely than not related to, or aggravated 
by, an injury or incident in service, 
including inservice medical findings.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.  

The VA claims folder must be made 
available to the examining physician so 
that the pertinent clinical record may be 
studied in detail.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue(s) currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


